Citation Nr: 0124949	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946.

This matter arises from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  The veteran filed a substantive appeal 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  In June 2001, the veteran 
appeared for a hearing before the undersigned Board Member 
sitting in Honolulu, Hawaii.


FINDINGS OF FACT

1.  In September 1972, the Board denied the veteran's 
original claim of service connection for bilateral hearing 
loss.    

2.  In May 1985, the RO denied the veteran's request to 
reopen his claim; he was advised of his appellate rights and 
failed to initiate an appeal.

3.  The evidence received subsequent to the May 1985 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for bilateral hearing loss.  

4.  The veteran suffered from otitis externa during service, 
which was resolved prior to separation.

5.  The veteran's separation examination report of October 
1946 reflected normal hearing in both ears.

6.  The medical evidence of record shows no relationship 
between the veteran's currently diagnosed hearing loss and 
military service. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000).  

2  The veteran's bilateral hearing loss was not incurred 
during military service.  38 U.S.C.A. §§ 1110, 5107, 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the issue on appeal, 
according to procedure, should be characterized as whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hearing loss.  
That is, entitlement to service connection for hearing loss 
was denied by the Board in September 1972, and the veteran's 
attempt to reopen was denied by the RO in an unappealed May 
1995 decision.  The veteran's request to reopen in December 
1997 was again denied by the RO.  However, the veteran 
appealed this determination, and the RO subsequently reopened 
the claim and issued a decision on the merits of the claim in 
October 1998, which was substantively appealed.  

The Board agrees with the RO's finding that adjudication on 
the merits was warranted.  However, since the RO did reopen 
the claim, but failed to provide a discussion of the matter, 
the Board must first address that issue.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board will address the issue on a finality 
basis in the following decision. 

As a preliminary matter, the Board notes that, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, as Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), with implementing 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
laws and regulations have amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims.  With the exception of certain specified 
regulations, these changes are applicable to claims pending 
as of November 9, 2000, including the present claim before 
the Board.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.

In that regard, the Board finds that the notice and duty to 
assist provisions have been satisfied, and there is no 
prejudice to the veteran in proceeding with this appeal in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The RO has obtained the veteran's service 
medical records, reviewed evidence submitted by the veteran, 
and provided the veteran with a VA examination.  The veteran 
has not identified any additional evidence relevant to the 
issue being decided that has not already been sought and 
associated with the claims file.  In addition, in May 2001, 
the veteran was notified of the implementation of the VCAA, 
and the subsequent reconsideration of his claim.  He was also 
advised that his claim was reconsidered, and he was again 
notified of the evidence necessary to substantiate his claim, 
and offered further opportunity to respond.  Accordingly, the 
Board finds that the mandate of the VCAA and applicable 
regulations has been met in this case.

I.  New and Material Evidence  

The veteran's original claim for service connection for 
bilateral hearing loss was denied by the Board in September 
1972 on the basis that left ear infection he suffered from 
during service was acute and was resolved prior to 
separation.  The Board found no medical evidence of residual 
disability to result in hearing loss related to service.   

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  That is, 
when evidence not submitted previously, bears directly and 
substantially upon the specific matter under consideration, 
and is neither cumulative nor redundant, it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).   

In July and August 1998, the veteran was provided a VA 
audiometric examination and medical examination of his ears.  
The RO subsequently reopened and adjudicated the veteran's 
claim on the merits.  The Board agrees that the VA 
examination report constitutes new and material evidence, and 
the claim must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, the Board 
will proceed with review of the claim on its merits. 

II.  Service Connection for Bilateral Hearing Loss

The veteran claims that a fungus of the ear, contracted 
during service, has left him with impaired hearing.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, service connection is provided for 
a chronic condition that had its onset during service and 
continues to show symptomatology after service, as set forth 
in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The evidence regarding continuity of 
symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

The veteran's service medical records clearly show treatment 
for an ear infection in December 1945.  The veteran was 
hospitalized for approximately a week.  His discharge 
diagnosis was reported as acute, severe otitis externa, left 
ear, cause undetermined.  At the time of discharge his 
hearing was reported as 15/15 bilaterally.  His separation 
examination report in October 1946 shows the same findings.  

In March 1971, the veteran was evaluated for residuals of 
otitis media, both ears, with defective hearing.  An X-ray 
report showed normal mastoids.  The Board denied the 
veteran's claim finding no medical evidence to relate any 
condition found in 1971 to the veteran's military service.  

The VA examination report of August 1998 showed that the 
veteran had bilateral nerve hearing loss, with greater loss 
in the higher frequencies.  The examining VA physician, a 
specialist in ear, nose and throat disorders, found no signs 
of any acute or chronic ear infections, no scars from trauma, 
and no congenital defects.  The veteran reported that he 
first noticed difficulty with his hearing approximately 10 
years after separation from service.  The examiner found that 
the etiology of the veteran's bilateral hearing loss was 
probably not associated with the ear infection he suffered 
during service.  He reported that the infection described by 
the veteran was probably an external otitis.

The veteran appeared for a hearing before the undersigned 
Board Member in June 2001.  He testified that during his 
hospitalization for the ear infection, the doctor told him 
that while his hearing was okay, he would probably have 
difficulty later on.  The veteran acknowledged that, at the 
time of separation from service, his hearing was fine.  
Moreover, evidence of record shows that he had written home 
in December 1945 assuring his family that his infection was 
cured.  He further testified that he did not notice 
difficulty with his hearing until probably 5-6 years after 
separation from service.  He stated that he was only aware of 
it because his wife "fussed" at him for not paying 
attention.  He did not think much of it at the time, and no 
one else complained to him.  He did not recall any other ear 
infections, and his initial diagnosis of decreased hearing 
was after a private audiogram in 1971.  He could not recall 
the practitioner's name.  He testifed that he had worked in 
mines 30 to 50 years ago but it was not noisy.  He had no 
history of significant noise exposure and was employed 
primarily in real estate.  

After a review of the claims file in its entirety, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  There was no evidence of hearing loss 
during service, either after treatment for the ear infection 
in December 1945, or on separation examination in October 
1946.  The veteran's hearing loss was initially noted in 
1971, more than 25 years after separation.  Moreover, a VA 
specialist has found it unlikely that the veteran's reported 
ear infection was the cause of his current hearing loss.  
Thus, while the veteran unquestionably suffered a left ear 
infection during service, the medical evidence of record 
indicates that the infection was resolved prior to 
separation.  There is no medical evidence to show a nexus 
between currently diagnosed hearing loss and service.  

Accordingly, the claim for entitlement to service connection 
for bilateral hearing loss must be denied.  It follows that, 
as the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
consideration.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

As new and material evidence has been presented to reopen the 
veteran's claim of service connection for bilateral hearing 
loss, the appeal to this extent is allowed.


Entitlement to service connection for bilateral hearing loss 
is denied. 



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

